Citation Nr: 1401797	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-47 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for an anxiety disorder.

3.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2009, following an April 2009 rating decision that addressed the issues of anxiety, depression and hypertension, the Veteran filed a notice of disagreement (NOD) only in regard to his anxiety and depression claims.  In October 2009, the RO provided a statement of the case (SOC) on just those issues.  In November 2009, the Veteran filed a Form 9 and referenced his claim of hypertension.  The RO considered that filing to be an NOD and provided an SOC as to the hypertension claim in March 2010.  The Veteran did not perfect an appeal within 60 days of the April 2010 notice letter containing the issuance of an SOC as required by VA regulations.  See 38 C.F.R. § 20.302(b).  The April 2009 decision as to hypertension became final.  In October 2010, the Veteran submitted additional evidence concerning his hypertension claim which the RO treated as a claim to reopen.  In May 2011, the RO denied the claim to reopen and the Veteran properly appealed the issue to the Board.

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issues of entitlement for service connection for an anxiety disorder and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied entitlement to service connection for hypertension; the decision became final in June 2010, 60 days after notification of the issuance of an SOC was sent to the Veteran in April 2010.

2.  Evidence received since the April 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The April 2009 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2013).

2.  Evidence received subsequent to the April 2009 rating decision is not new and material, and the claim seeking service connection for hypotension is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to claims to reopen a previously denied claim require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

Here, in a January 2011 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit.  The letter also informed the Veteran as to the reason for the denial of benefits as set out in the prior April 2009 denial of his claim, as well as the need for such evidence in order to currently substantiate the claim.  Additionally, the letter informed the Veteran regarding disability ratings and effective dates.  This notice was sent prior to the May 2011 RO decision denying the claim to reopen.

With regard to the duty to assist the Veteran in obtaining evidence to support his claim, the claims file contains the Veteran's service treatment records (STRs) and personnel records.  The Veteran indicated records existed from his private doctor, Dr. H.  VA requested all available medical records from Dr. H. in a March 2009 letter.  The file contains the records received.  The Board acknowledges that the Veteran mentioned he was receiving treatment from Dr. H. prior to April 2007, the date of the first medical record from Dr. H. in the file.  The Veteran testified at the hearing that he was seeking treatment for depression and did not indicate there were private records missing related to his hypertension claim.  The file also contains VA treatment records from the North Texas Healthcare System, including the Dallas VA Medical Center (VAMC), dated April 2009 to September 2012.  The Board acknowledges the Veteran's indication during his April 2013 hearing that he went to the Dayton VAMC in the 1970s and the Santa Monica VAMC during the 1980s.  However, the Veteran testified this treatment was for depression and there is no indication these records relate to his hypertension claim.  Furthermore, the fact that the Veteran currently has hypertension and is receiving treatment for it is already conceded by the RO.  Neither the Veteran nor his representative have indicated there is any outstanding evidence as to his hypertension claim that has not been considered.

The Veteran has not been afforded a VA examination in connection with his claim.  However, VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).
The Board concludes that the RO satisfied its duties to notify and assist and that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In April 2009, the RO recognized the Veteran's current diagnosis of hypertension as reflected in his private treatment records.  The RO denied the claim because the evidence did not show treatment for or diagnosis of hypertension during service.  Also, the RO failed to find evidence showing that the hypertension the Veteran experiences today was caused by his military service.  Since the final April 2009 decision, the Veteran submitted various VA treatment records in support of his claim to reopen.  These included an October 2010 record and a July 2011 record pertaining to treatment for pulmonary nodules and mediastinal lymph nodes.  These records do not discuss or relate to hypertension.  These records did not exist at the time the RO made its April 2009 decision and thus constitute new evidence.  However, the evidence is not material; it does not raise a reasonable possibility of substantiating the claim by addressing incurrence of hypertension in service or a nexus between service and the Veteran's current disability.  

Prior to issuing an SOC in September 2012, the RO considered all the most recent VA treatment records associated with the claims file.  Although those records were not considered by the RO prior to the April 2009 decision and are new, they are not material as they do not serve to show the Veteran's hypertension was incurred in or was caused by his military service.

The Veteran testified before the Board at an April 2013 hearing.  As to his hypertension, he indicated it "got really bad probably in the '90s."  He stated he started experiencing problems in the Navy and when asked what happened, he stated: "I have no idea . . . I just know I was taking medication . . . I can't exactly put my finger on exactly when it occurred."  This testimony is new, but again, it is not material.  There is evidence that the Veteran was taking medication during service.  However, this was for trouble sleeping.  There is no indication in the record the Veteran was taking medication for hypertension or that he had high blood pressure in service or within one year thereafter.  Blood pressure readings on his entrance examination and his separation examination were normal.

Although the evidence obtained since the April 2009 RO decision is new, it is not material.  Therefore, it is insufficient to reopen the Veteran's service connection claim for hypertension and such claim must be denied.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, the claim is denied.


REMAND

Reasons for Remand: To obtain any outstanding treatment records and to obtain an addendum opinion.

The Veteran contends he was prescribed medication for anxiety and depression during service and that he has continued to suffer from anxiety and depression since that time.  In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

In February 1974, on the Veteran's entrance examination, there were no noted concerns of a psychiatric nature and no references to anxiety or depression.  The STRs reflect that a psychiatrist prescribed medication in February 1975 because the Veteran was experiencing significant trouble sleeping.  A complaint of tension headaches was also noted.  A June 1975 clinical record from a neuropsychiatry clinic indicates the Veteran was seen on three occasions to determine his suitability for service due to a "history of difficulty adjusting to the service with specific concern that he has been singled out by various people for discrimination as to his color".  The record reflected the Veteran's feelings of "intense frustration while on active duty with feelings of wanting to hit somebody".  Upon examination, he was noted to be "anxious".  The diagnostic impression was that of "Immature Personality".  The examiner noted that the Veteran spent time at a Correctional Center after an unauthorized absence from duty in 1974 and that the military had offered him psychiatric counseling, but he continued to have difficulties.  Thereafter, he was discharged from service by reason of unsuitability under honorable conditions.  At his hearing before the Board in April 2013, the Veteran stated he felt depressed and stressed during service.  He also indicated that his unauthorized absence came about because his father was shot in 1974 and he stayed away longer than allowed.

The first post-service medical records in the claims file are dated April 2007 from a private doctor, Dr. H.  At his April 2013 hearing, the Veteran indicated he began seeing Dr. H. for treatment of anxiety and depression in 1992.  No records prior to April 2007 appear in the claims file.  In March 2009, the RO sent a general request to Dr. H. for treatment records pertaining to the Veteran.  On remand, based on the Veteran's contention that more records are available, the RO should make a specific request to Dr. H. to supply any records from January 1992 to the present or to indicate that they do not exist or why they are not available.

Also at his hearing in April 2013, the Veteran indicated he received treatment for depression and anxiety at the Dayton VAMC in the 1970s and at the Santa Monica VAMC during the 1980s.  On remand, the VA should request all VA records from the Dayton VAMC and Santa Monica VAMC and associate them with the claims file.  The RO should also update the claims file with any outstanding treatment records from North Texas Healthcare System, including the Dallas VAMC.

In July 2012, the Veteran was afforded a VA examination in connection with his anxiety and depression claims.  The examiner reviewed the claims file and recognized the details of the Veteran's difficulty adjusting to service and the prescription of Doxepin for sleep trouble while in service.  He interviewed the Veteran and recorded his history.  He recognized ongoing treatment for alcohol dependence and referenced a note in his treatment records of depression NOS that was currently controlled with medication.  He noted symptoms of anxiety, panic attacks that occur weekly or less often and chronic sleep impairment.  The examiner diagnosed alcohol dependence.  He explained that the Veteran "currently meets DSM criteria only for alcohol dependence, for which he has made process toward harm reduction but continues to drink excessively on weekends."  As to the Veteran's depression, the examiner concluded:

He has a past history of Depressive illness (variously diagnosed with major depression and depression NOS) which is currently in full remission with citalopram RX.  His history of adjustment issues during his brief Navy service does not appear to be connected to his depressive illness, but reflects his immaturity at the time, and general difficulty adjusting to military service.  The psychiatric evaluation at the time did not find signs or symptoms of depressive or anxiety disorder, nor does patient report[] lingering problems with adjustment once he separated from the Navy.

Given the evidence provided by the Veteran at the April 2013 hearing that he has received ongoing treatment since his time in the military, the Board finds that a remand is warranted for consideration of this testimony by the VA examiner and to obtain an addendum opinion based on any newly obtained treatment records.  Notably, in a September 2009 VA treatment record, the Veteran reported having "depressive episodes" in 1976, 1981, 1992, 2001, 2003 and 2009.  This evidence indicates lingering problems with depressive symptoms, to include anxiety, following separation from service.

The examiner should take into account that despite the fact that his depression may be controlled by medication, the Veteran presently has a diagnosis.  Given this, the examiner must answer the question of whether it is at least as likely as not (50 percent or more probability) that any diagnosed mental disability, whether controlled by medication or not, was incurred in or caused by the Veteran's service.  The Veteran's lay statements of record must be a part of such consideration.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the Dayton VAMC, the Santa Monica VAMC and the Dallas VAMC and associate such records with the claims file.

2.  Request treatment records from Dr. H. in Richardson, Texas from January 1992 to the present.  Take note that the Veteran provided authorization to request these records in November 2008.  All attempts to secure these records must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the aforementioned development is completed, the RO should refer the Veteran's claims folder to the July 2012 VA examiner or, if the July 2012 VA examiner is unavailable, to another suitably qualified VA examiner for an opinion as to the precise nature of any mental disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including all treatment records, all lay statements of record, the Virtual VA electronic file and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran have a current diagnosis or current diagnoses of any mental disorder or disorders, to include an anxiety disorder or major depressive disorder?

The examiner should note any diagnosis revealed by the evidence regardless of whether that condition is currently in remission or controlled by medication.

b)  For each diagnosis, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that such disorder first manifested during active service or developed due to an aspect of service as opposed to another factor or factors.

The examiner should note in particular the Veteran's testimony during the April 2013 hearing before the Board and evidence of continuing treatment in the Veteran's post-service treatment records.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  Thereafter, re-adjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_____________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


